DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  There is a line break separating the word "residue" into lines 4 and 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Panoushek et al. (US 2017/0265390 A1), hereinafter Panoushek, in view of Patton et al. (US 9,668,418 B2), hereinafter Patton.
Regarding claim 1, Panoushek teaches a combine (Combine 20, Fig. 1) comprising:
a feeder housing for receiving harvested crop (Head 21 with feeder housing);
a separating system for threshing the harvested crop to produce grain and residue (Crop processing system 22);
a windrow door for expelling the residue from the combine (Swath door 32, Fig. 2);
a windrow door actuator coupled to the windrow door to position the windrow door at a windrow door angle (Actuating mechanism 38);

a windrow chute actuator coupled to the windrow chute to position the windrow chute at a windrow chute angle (Actuator 60).
Panoushek teaches a windrow door with a windrow door actuator and a windrow chute with a windrow chute actuator but does not teach a controller with a sensor to determine the windrow height relative to a threshold and adjusting accordingly.
Patton teaches a combine comprising a sensor configured to provide an output (Sensor 152, Fig. 3);
a controller coupled to the sensor, the windrow door actuator, and the windrow chute actuator (ECU 192), the controller configured to:
determine a physical characteristic of the windrow or an operational state of the combine based on the output of the sensor (ECU 192 reads sensor 152 and extracts windrow profile from image, steps 206 and 208 of Fig. 5), and
adjust at least one of the windrow door angle or the windrow chute angle based on the determined physical characteristic or operational state (ECU 192 compares actual windrow with reference windrow and controls steering vanes if there is an error, steps 210, 212, and 214 of Fig. 5),
wherein the sensor is a camera that captures an image of the windrow and provides the image in the output (Sensor 152 may be a camera, col. 8 lines 39-43), and
wherein the controller is further configured to:
determine the physical characteristic based on the image of the windrow (ECU 192 compares cross-sectional windrow profile to the reference windrow profile, step 210 of Fig. 5),
increase the windrow door angle or decrease the windrow chute angle when the physical characteristic indicates that a height of the windrow is greater than an upper threshold (ECU 
decrease the windrow door angle or increase the windrow chute angle when the physical characteristic indicates that the height of the windrow is less than a lower threshold (ECU 192 configured to retract actuators 172 or 178 to increase the height, col. 10 lines 46-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Panoushek with the controller with a sensor to determine the windrow height relative to a threshold and adjust accordingly as taught by Patton in order to accurately adjust the windrow profile to fit the desired thresholds.
Regarding claim 2, the combination of Panoushek in view of Patton as set forth above teaches wherein the windrow door actuator is configured to adjust the windrow door to multiple predetermined windrow door angles (Swath door 32 has a raised position and lowered position, Figs. 2 and 5 of Panoushek), wherein the windrow chute actuator is configured to adjust the windrow chute to multiple predetermined windrow chute angles (Windrow chute 52 has lowered and raised position, Figs. 2 and 5 of Panoushek).
Regarding claim 11, Panoushek teaches a method for controlling a combine (Process for controlling combine 20, Fig. 1) including a feeder housing for receiving harvested crop (Head 21 with feeder housing), a separating system for threshing the harvested crop to produce grain and residue (Crop processing system 22), a windrow door for expelling the residue from the combine (Swath door 32, Fig. 2), a windrow door actuator coupled to the windrow door to position the windrow door at a windrow door angle (Actuating mechanism 38), a windrow chute for receiving the expelled residue from the windrow door and guiding the residue into a windrow (Windrow chute 52), a windrow chute actuator coupled to the windrow chute to position the windrow chute at a windrow chute angle (Actuator 60), 
Panoushek does not teach the method comprising a controller with a sensor to determine the windrow height relative to a threshold and adjusting accordingly. Patton teaches a sensor configured to provide an output (Sensor 152, Fig. 3), wherein the sensor is a camera (Sensor 152 may be a camera, col. 8 lines 39-43), and a controller coupled to the sensor, the windrow door actuator, and the windrow chute actuator (ECU 192, Fig. 3), the method comprising:
determining, by the controller, a physical characteristic of the windrow or an operational state of the combine based on the output of the sensor (ECU 192 reads sensor 152 and extracts windrow profile from image, steps 206 and 208 of Fig. 5); 
adjusting, by the controller, at least one of the windrow door angle or the windrow chute angle based on the determined physical characteristic or operational state (ECU 192 compares actual windrow with reference windrow and controls steering vanes if there is an error, steps 210, 212, and 214 of Fig. 5);
capturing, by the camera, an image of the windrow (Image represented in Fig. 4);
providing the image in the output (Image transmitted to ECU 192, col. 5 lines 41-46);
determining, by the controller, the physical characteristic based on the image of the windrow (ECU 192 compares cross-sectional windrow profile to the reference windrow profile, step 210 of Fig. 5);
increasing, by the controller, the windrow door angle or decreasing, by the controller, the windrow chute angle when the physical characteristic indicates that a height of the windrow is greater than an upper threshold (ECU 192 transmits control signal to valve 196 to extend actuators 172 or 178 to reduce height profile error, col. 10 lines 30-41); and
decreasing, by the controller, the windrow door angle or increasing, by the controller, the windrow chute angle when the physical characteristic indicates that the height of the windrow is less than a lower threshold (ECU 192 configured to retract actuators 172 or 178 to increase the height, col. 10 lines 46-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for controlling a combine of Panoushek with the controller with a sensor to determine the windrow height relative to a threshold and adjust accordingly as taught by Patton in order to accurately adjust the windrow profile to fit the desired thresholds.
Regarding claim 12, the combination of Panoushek in view of Patton as set forth above teaches the method further comprising adjusting, by the windrow door actuator, the windrow door to multiple predetermined windrow door angles (Swath door 32 has a raised position and lowered position, Figs. 2 and 5 of Panoushek), and adjusting, by the windrow chute actuator, the windrow chute to multiple predetermined windrow chute angles (Windrow chute 52 has lowered and raised position, Figs. 2 and 5 of Panoushek).
Regarding claim 23, Panoushek teaches a combine (Combine 20, Fig. 1) comprising:
a feeder housing for receiving harvested crop (Head 21 with feeder housing);
a separating system for threshing the harvested crop to produce grain and residue (Crop processing system 22);
a windrow door for expelling the residue from the combine (Swath door 32, Fig. 2);
a windrow door actuator coupled to the windrow door to position the windrow door at a windrow door angle (Actuating mechanism 38);
a windrow chute for receiving the expelled residue from the windrow door and guiding the residue into a windrow (Windrow chute 52);
a windrow chute actuator coupled to the windrow chute to position the windrow chute at a windrow chute angle (Actuator 60).
Panoushek teaches a windrow door with a windrow door actuator and a windrow chute with a windrow chute actuator but does not teach a controller with a sensor to determine the windrow height relative to a threshold and adjusting accordingly.
Patton teaches a combine comprising a sensor configured to provide an output (Sensor 152, Fig. 3);
a controller coupled to the sensor, the windrow door actuator, and the windrow chute actuator (ECU 192), the controller configured to:
determine a physical characteristic of the windrow or an operational state of the combine based on the output of the sensor (ECU 192 reads sensor 152 and extracts windrow profile from image, steps 206 and 208 of Fig. 5), 
adjust at least one of the windrow door angle or the windrow chute angle based on the determined physical characteristic or operational state (ECU 192 compares actual windrow with reference windrow and controls steering vanes if there is an error, steps 210, 212, and 214 of Fig. 5),
increase the windrow door angle or decrease the windrow chute angle when the physical characteristic indicates that a height of the windrow is greater than an upper threshold (ECU 192 transmits control signal to valve 196 to extend actuators 172 or 178 to reduce height profile error, col. 10 lines 30-41), and
decrease the windrow door angle or increase the windrow chute angle when the physical characteristic indicates that the height of the windrow is less than a lower threshold (ECU 192 configured to retract actuators 172 or 178 to increase the height, col. 10 lines 46-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Panoushek with the controller with a sensor to determine the windrow height relative to a threshold and adjust accordingly as taught by Patton in order to accurately adjust the windrow profile to fit the desired thresholds.
Claims 7, 9, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Panoushek et al. (US 2017/0265390 A1), hereinafter Panoushek, in view of Patton et al. (US 9,668,418 B2), hereinafter Patton, further in view of Palla et al. (US 2017/0086372 A1), hereinafter Palla.
Regarding claim 7, the combination of Panoushek in view of Patton as set forth above teaches a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators but does not teach an inclinometer to sense the inclination of the combine. Palla teaches a combine further comprising an inclinometer that senses an inclination of the combine and provides the inclination in the output (Orientation sensor 124, Fig. 1 of Palla), wherein the controller is further configured to determine the operational state of the combine based on the inclination Orientation sensor 124 sends signal to control system 110 to consider the orientation, [0025] of Palla).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Panoushek in view of Patton with the orientation sensor as taught by Palla in order to account for different orientations that would affect the consistency of the windrows.
Regarding claim 9, the combination of Panoushek in view of Patton as set forth above does not teach the controller adjusting the windrow door or chute angle based on the crop moisture. Palla teaches wherein the controller is further configured to adjust at least one of the windrow door angle or the windrow chute angle based on at least one of a type of the crop being harvested, moisture of the crop being harvested or a speed of a rotor expelling the residue through the windrow door (Moisture sensor 122 sends a moisture sensor signal to the control signal offset generator to alter the spread direction, [0038] and Fig. 5 of Palla).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Panoushek in view of Patton with the moisture sensor to adjust the windrow door or chute angle as taught by Palla in order to account for different moisture levels in the crop that affect the weight of the windrowed material.
Regarding claim 17, the combination of Panoushek in view of Patton as set forth above teaches a method for controlling a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators but does not teach an inclinometer to sense the inclination of the combine. Palla teaches wherein the combine includes an inclinometer (Orientation sensor 124, Fig. 1 of Palla), the method further comprising: 
detecting, by the inclinometer, an inclination of the combine;
providing, by the inclinometer, the inclination in the output; and 
determining, by the controller, the operational state of the combine based on the inclination (Orientation sensor 124 sends signal to control system 110 to consider the orientation, [0025] of Palla).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for controlling the combine of Panoushek in view of Patton with the orientation sensor as taught by Palla in order to account for different orientations that would affect the consistency of the windrows.
Regarding claim 19, the combination of Panoushek in view of Patton as set forth above does not teach the controller adjusting the windrow door or chute angle based on the crop moisture. Palla teaches the method further comprising adjusting, by the controller, at least one of the windrow door angle or the windrow chute angle based on at least one of a type of the crop being harvested, moisture of the crop being harvested or a speed of a rotor expelling the residue through the windrow door (Moisture sensor 122 sends a moisture sensor signal to the control signal offset generator to alter the spread direction, [0038] and Fig. 5 of Palla).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for controlling the combine of Panoushek in view of Patton with the moisture sensor to adjust the windrow door or chute angle as taught by Palla in order to account for different moisture levels in the crop that affect the weight of the windrowed material.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panoushek et al. (US 2017/0265390 A1), hereinafter Panoushek, in view of Patton et al. (US 9,668,418 B2), hereinafter Patton, further in view of Desmet et al. (US 9,578,803 B2), hereinafter Desmet.
Regarding claim 10, the combination of Panoushek in view of Patton as set forth above teaches a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators but does not teach the controller being configured to determine the windrow door angle and windrow chute angle. Desmet teaches wherein the controller is further configured to determine the windrow door angle and the windrow chute angle based on outputs of respective multi-positional encoders on the windrow door actuator and the windrow chute actuator (Controller tracks position measurement sensor for tracking the contraction state of the actuator or positions of deflector doors, col. 6 lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine of Panoushek in view of Patton with the controller configured to determine windrow door and chute angle as taught by Desmet in order to have greater control over the implements on the combine.
Regarding claim 20, the combination of Panoushek in view of Patton as set forth above teaches a method for controlling a combine with a sensor to detect the spread of residue and a controller to adjust a windrow door and chute with actuators but does not teach the controller being configured to determine the windrow door angle and windrow chute angle. Desmet teaches the method comprising determining, by the controller, the windrow door angle and the windrow chute angle based on outputs of respective multi-positional encoders on the windrow door actuator and the windrow chute actuator (Controller tracks position measurement sensor for tracking the contraction state of the actuator or positions of deflector doors, col. 6 lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for controlling the combine of Panoushek in view of Patton with the controller configured to determine windrow door and chute angle as taught by Desmet in order to have greater control over the implements on the combine.

Allowable Subject Matter
Claims 8, 18, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new found Patton reference reads on subject matter in independent claims 1 and 11 that was previously indicated as allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671